Citation Nr: 1605130	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran contends that he is unemployable due to his service-connected post-traumatic stress disorder (PTSD), with a 50 percent evaluation, and his service-connected bilateral hearing loss, with a 20 percent evaluation.

As noted in the Board's February 2013 remand, the Veteran underwent VA examinations with regard to his bilateral hearing loss and PTSD in June 2012.  The Board notes that the audiological examination report indicated that the Veteran's hearing loss impacts his ability to work in that the Veteran depends on the right ear since there is no detectable hearing in the left ear.  The Veteran's PTSD examination report indicated that the Veteran's occupational functioning would be affected by his decreased motivation and detachment from others but went to note that he is not totally disabled due to his PTSD.  The Board also noted that while these examinations separately discussed the Veteran's occupational functioning with regard to his service-connected disabilities, an opinion was not specifically provided as to whether the Veteran is precluded, by reason of service-connected disabilities combined, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 

As such, the Board directed that the claim be remanded in order to schedule the Veteran for a VA examination to determine the effect of his service-connected disabilities in combination, on his ability to obtain and maintain gainful employment consistent with his education and occupational experience.  The duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

Subsequently, the Veteran was afforded a VA PTSD examination in March 2013 and a separate VA Hearing Loss examination in April 2013.  The March 2013 examiner concluded that the Veteran's PTSD caused him occupational and social impairment with occasional decrease in work efficiency.  See March 2013 VA examination report.  The April 2013 examiner opined that, as the Veteran was utilizing appropriate amplification, he could be employed in a job that does not require him to have normal hearing.  He stated further that, so long as reasonable accommodations are made for him, the Veteran should be able to perform most jobs for which he has the training and background.  See April 2013 VA examination report.  Neither examiner discussed the combined impact of both the Veteran's PTSD and his bilateral hearing loss on his ability to obtain and maintain gainful employment.  Furthermore, the RO did not obtain a separate VA opinion addressing the combined effect of the Veteran's service-connected PTSD and bilateral hearing loss on his ability to obtain and maintain gainful employment, as directed in the Board's February 2013 remand.  Consequently, the Board finds that it has no alternative but to remand this case again for compliance with the Board's previous remand order.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure that there is compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Board also notes that the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Then, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the combined impact of the Veteran's service-connected disabilities of PTSD and hearing loss on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

3.  If the Veteran is found to be unemployable due to service-connected disabilities, and does not meet the schedular criteria for TDIU, the issue of entitlement to TDIU must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

